DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. Applicant argues that Asai does not teach or suggest surface roughness of the main surface of the resin layer is larger than surface roughness of the end surface of the first columnar conductor. Applicant admits that the surface of the adhesive layer and the roughened layer 9 of Asai are both roughened, but Applicant alleges that Asai does not teach or suggest that the roughness of the surface of the adhesive layer 3 is larger than the surface roughness of the roughened layer 9.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Applicant correctly admits on the record that the adhesive layer 3 and the roughened layer 9 of Asai are both roughened. Whether or not the specification of Asai expressly states the surface roughness of adhesive layer 3 is larger than the surface roughness of layer 9, FIGs. 1d and 1e, for example, of Asai clearly shows that the surface roughness of adhesive layer 3 is larger than the surface roughness of layer 9. Therefore, the combination of Asai to Nishihata is proper with the motivation as set forth in the Office Action mailed on 05/20/2021. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues that the posts 132 and 133 of Nishihata are not equivalent to the claimed metal pins. Applicant asserts that the posts of 132 and 133 are made of conductive paste filled in via holes or through holes.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. One of the definitions of “pin” is “a small, slender…metal…used to fasten, support, or attach thing” (https://www.dictionary.com/browse/pin). The definition of pin does not preclude how it is made. The posts 132 and 133 in Nishihata are “small, slender…metal…used to fasten, support, or attach” wiring parts 131 and 132. Similarly, the metal pin 5b in the present invention is “small, slender…metal…used to fasten, support, or attach” upper and lower wiring patterns 6a and 6b. Therefore, posts 132 and 133 of Nishihata are equivalent to the claimed metal pins.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 3-6, 8, and 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata et al. (U.S. PG. Pub. No. 2015/0262748 A1) in view of Asai et al. (U.S. Patent No. 5,589,250).
With respect to claim 1, Nishihata et al., hereinafter referred to as “Nishihata,” teaches an inductor component (e.g. FIGs. 1-2) comprising a resin layer 14 and an inductor electrode 13, 
wherein the inductor electrode includes: 
a first columnar conductor 133 or 134 arranged in the resin layer so that an end surface (upper surface) of the first columnar conductor is exposed to a main surface (top surface) of the resin layer; and
a plating layer 132 having a portion (portion contacting conductor 133 or 134) making 
contact with the end surface of the first columnar conductor and a portion (portion 
contacting layer 14) making contact with the main surface of the resin layer 
(para. [0040]). Nishihata does not expressly teach wherein surface roughness of the main surface of the resin layer is larger than surface roughness of the end surface of the first columnar conductor. 
Asai et al., hereinafter referred to as “Asai,” teaches an inductor (e.g. FIG. 13) 
wherein surface roughness (roughness on layer 3) of the main surface (top surface) of the resin layer 3 is larger than surface roughness (roughness on surface of layer 9) of the end surface (upper surface) of the first columnar conductor 8 and or 9 (col. 8, lines 53-59, col. 9, lines 31-33). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface roughness as taught by Asai to the inductor of Nishihata to provide the required mechanical strength.
With respect to claim 3, Nishihata in view of Asai teaches the inductor component according to claim 1, 
wherein a main component of the plating layer is metal, and a main component of the first columnar conductor is the same metal (Nishihata, para. [0043]). 
With respect to claim 4, Nishihata in view of Asai teaches the inductor component according to claim 3, 
wherein the main component is copper (Nishihata, para. [0043]). 
With respect to claims 5, 15, and 16, Nishihata in view of Asai teaches the inductor component according to claims 1, 3, and 4, respectively, 
wherein the inductor electrode further includes a second columnar conductor (the other of column 133 or 134) arranged in the resin layer so that an end surface (upper surface) is exposed to the main surface of the resin layer, and
wherein the plating layer further has a portion (portion contacting the other of column 133 or 134) making contact with the end surface (upper surface) of the second columnar conductor and connects the first columnar conductor and the second columnar conductor (Nishihata, para. [0040]). 
With respect to claim 6, Nishihata in view of Asai teaches the inductor component according to claim 5, 
wherein a coil core 12 is arranged between the first columnar conductor and the second columnar conductor (Nishihata, para. [0039]). 
With respect to claim 8, Nishihata in view of Asai teaches the inductor component according to claim 1, 
wherein the first columnar conductor is a metal pin (Nishihata, para. [0040]). 

s 2, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata in view of Asai, as applied to claim 1 above, and further in view of Whittaker et al. (U.S. PG. Pub. No. 2007/0290783 A1).
With respect to claim 2, Nishihata in view of Asai teaches the inductor component according to claim 1. Nishihata in view of Asai does not expressly teach
the plating layer includes a first metal film arranged on the main surface of the resin layer and a second metal film laminated on the first metal film. 
Whittaker et al., hereinafter referred to as “Whittaker,” teaches an inductor (e.g. FIG. 11)
wherein the plating layer includes a first metal film 58 arranged on the main surface (top surface) of the resin layer 52 and a second metal film 90 laminated on the first metal film (paras. [0052] and [0062]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second metal films as taught by Whittaker to the inductor of Nishihata in view of Asai to provide the required current density.
With respect to claim 13, Nishihata in view of Asai and Whittaker teaches the inductor component according to claim 2, 
wherein the plating layer and the first columnar conductor contain the same metal as main components (Nishihata, para. [0043]). 
With respect to claim 14, Nishihata in view of Asai and Whittaker teaches the inductor component according to claim 2, 
wherein the inductor electrode further includes a second columnar conductor (the other of column 133 or 134) arranged in the resin layer so that an end surface (upper surface) is exposed to the main surface of the resin layer, and
wherein the plating layer further has a portion (portion contacting the other of column 133 or 134) making contact with the end surface (upper surface) of the second columnar . 

7.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata in view of Asai, as applied to claim 8 above, and further in view of Schaffer et al. (U.S. PG. Pub. No. 2012/0058676 A1).
With respect to claim 21, Nishihata in view of Asai teaches the inductor component according to Claim 8. Nishihata in view of Asai does not expressly teach a resistance of the metal pin is lower than a resistance of a conductor formed by conductive paste.
Schaffer et al., hereinafter referred to as “Schaffer,” teaches an inductor component (e.g. FIGs. 9-9d), 
wherein a resistance of the metal pin 920 and or 922 is lower than a resistance of a conductor formed by conductive paste (para. [0266]). Schaffer teaches the metal pin as claimed. Therefore, the metal pin of Schaffer would have the claimed functionality and or property. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal pin as taught by Schaffer to the inductor component of Nishihata in view of Asai to facilitate manufacturing.
With respect to claim 22, Nishihata in view of Asai teaches the inductor component according to Claim 8. Nishihata in view of Asai does not expressly teach
wherein a resistance of the inductor electrode is lower than a resistance of an inductor electrode having a conductor formed by conductive paste.
Schaffer teaches an inductor component (e.g. FIGs. 9-9d), 
wherein a resistance of the inductor electrode 920 or 922 is lower than a resistance of an inductor electrode having a conductor formed by conductive paste (para. [0266]). Schaffer teaches the inductor electrode as claimed. Therefore, the inductor electrode of Schaffer would 
With respect to claim 23, Nishihata in view of Asai teaches the inductor component according to Claim 8. Nishihata in view of Asai does not expressly teach
wherein a Q value of the inductor electrode is higher than a Q value of an inductor electrode having a conductor formed by conductive paste.  
Schaffer teaches an inductor component (e.g. FIGs. 9-9d), 
wherein a Q value of the inductor electrode is higher than a Q value of an inductor electrode having a conductor formed by conductive paste(para. [0266]). Schaffer teaches the inductor electrode as claimed. Therefore, the inductor electrode of Schaffer would have the claimed functionality and or property. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inductor electrode as taught by Schaffer to the inductor component of Nishihata in view of Asai to facilitate manufacturing.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837